Vinje, J.
(dissenting). Sec. 591, Stats. (1898), prescribes how counties may test before the state board of control the question of their liability to support an insane person who is an inmate of a county or state hospital. The latter part thereof reads:
“From and after the making of such order such inmate’s support shall be charged in accordance therewith; provided,, that the county named in such order may, in like manner, apply to said board for relief from the burden thereby imposed, in which case the matter shall be heard and disposed of as herein provided.”
Sec. 592, Stats. (1898), gives a party aggrieved by such order one year in which to appeal to the circuit court of the county to which the person named in such order is alleged to be chargeable. ■ '
In view of the policy of the law to end disputes about the same subject matter between the same parties, and of the fact that each county has one year in which to take an appeal— presumably ample time in which to ascertain the facts as to its liability, — it does not seem reasonable to so construe the statute as to permit the same parties 'to relitigate the same subject matter before the same tribunal ad libitum. Such a construction should not be put upon it if it will reasonably bear any other. It is not straining the language of ‘the proviso to construe it to give the right to the county named in the order to litigate its liability with the state or any county other than the one it has already litigated it with. This interpretation gives full force and effect to every word *280of the statute, and is in harmony 'witU. the procedure relating to disputes in all forums, namely, progress towards an end. Under the procedure of this statute, as construed, it is impossible even to approach, much less to reach, the end of the dispute. If a county is dissatisfied with the order made it has an adequate remedy by appeal, and ample time in which to take it. That it should be given the option of appeal from the order to the circuit court, or of a retrial, as many times as it may choose, before the tribunal that made the order, seems anomalous. The legislature could have intended no such result, and the language used does not necessarily lead thereto. We have long had statutes of rest. We now have one of unrest — one that sanctions perpetual strife.
Winslow, O. J., and Manshall, J. We concur in the foregoing opinion by Mr. Justice Vinje.